 


113 HR 5329 IH: Accountable Recovery Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5329 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Conaway (for himself, Mr. Lucas, Mr. Ribble, Mr. Neugebauer, Mr. Thompson of Pennsylvania, Mr. Thornberry, Mr. Pearce, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Endangered Species Act of 1973 to require establishment of objective numerical recovery goals for removal of species from lists of endangered species and threatened species under that Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Accountable Recovery Act. 
2.Objective numerical goals for removal of species from lists of endangered species and threatened speciesSection 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)) is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking develop and and inserting , at the time of a determination in accordance with subsection (a), develop, make publicly available, and propose to; and 
(B)in subparagraph (B)(ii), by inserting , including objective numerical recovery goals, after criteria; and 
(2)by adding at the end the following: 
 
(5) 
(A)Before the end of the 30-day period beginning on the date the Secretary receives a petition from a State in which is located a species included in a list under subsection (c), or from any other interested State or other person, that objective numerical recovery goals required for the species under subsection (f)(1)(B)(ii) have been achieved, the Secretary may determine that the petition does not present such substantial information, or that such goals have not been achieved, and publish the reasons for such determination. 
(B)A species that is the subject of a petition referred to in subparagraph (A) is deemed to have been removed from the lists published under subsection (c) upon the end of such 30-day period if the Secretary has not issued a determination under subparagraph (A).. 
 
